DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “in-plane”, “non-air flow receiving side”, “air flow receiving side”, and “prevents the air flow from flowing within the display chassis” must be shown (or alternately pointed out) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and all claims that depend therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “in-plane”, “non-air flow receiving side”, “air flow receiving side”, “only towards the air flow receiving side”, and “prevents the air flow from flowing within the display chassis”, none of these limitations appear to be recited in the specification explicitly, nor do these limitations appear to be implied by or inherent in the device as described in the written portion of the specification. Further the drawings do not appear to support or illustrate the limitations. Consistent with the drawing objections above, none of the limitations pointed out above are pointed out in the drawings, and so it does not appear that the drawings support the rejected limitations.
The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph. (MPEP 2173.05(i))”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims that depend therefrom) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a bezel having an air outlet facing portion that is in-plane with the cover glass”, however no plane is presented prior to the requirement that the bezel be “in-plane”, furthermore the specification is silent to any specific plane into which both bezel and cover glass are located, and the drawings show no planes and so there is no context in which to read the claims in light of the specification (without importing limitations from the specification into the claims MPEP 2111), thus even in light of the specification the limitation(s) remain unclear.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escamilla (US 2019/0072999) in view of LEE at al. (US 2016/0116348).

Regarding claim 1 Escamilla discloses:
An electronic apparatus comprising: 

a system chassis (e.g. 400 FIG.4B) that houses the cooling fan, and is provided with an air outlet (e.g. 440 FIG.4D) on an extension of the radiating fin; 
a display chassis (e.g. 800 FIG.2) openably and closably coupled (e.g. with display outward vs inward) to the system chassis through a hinge (e.g. 104 FIG.8); 
wherein the display chassis supports:
a cover glass of a display device (e.g. “display surfaces” 832 FIG.8 (mislabeled at upper 834 FIG.8));
a bezel (sections of housings below 832 FIG.8) having an air outlet facing portion that is in-plane (shown forming a uniform surface with 832 FIG.8) with the cover glass, wherein the air outlet facing portion has an air flow receiving side (side facing 950b Fig.8) and an opposite, non-air flow receiving side (side facing away from 950b Fig.9);
wherein the air flow receiving side faces outside of the display chassis (outward facing display shown FIG.8);
a connecting member (e.g. 834 (lower element labeled 834) FIG.8) that connects the non-air flow receiving side of the air outlet facing portion with the cover glass (e.g. 834 connects the back surface with the display surface described paragraph [0058]); and
a temperature sensor (sensor described paragraph [0081]);
wherein the air outlet focuses the air flow only towards the air flow receiving side of the air outlet facing portion (e.g. as would be understood from the single channel between the housings as indicated in the FIG.3 embodiment) and thereby prevents the air flow from flowing within the display chassis (e.g. surface 920 engages 800 to prevent air flow with no vent on the side opposite 950b FIG.9).

a temperature sensor (e.g. 227, 230, 250 FIG.11) housed in a bezel (e.g. 227 in 220 FIG.11) at a side of a connecting member (inside 250 FIG.11) that is opposite a side of the connecting member that interfaces the non-air flow receiving side of air outlet facing portion (e.g. spanning the inside of 220 between front and back FIG.11)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of LEE, as pointed out above, in Escamilla, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “reduce the amount of heat lost during transfer of the heat from the object to the temperature sensor 230 by measuring the temperature of the object based on heat transferred through the metal bezel” (discussed paragraph [0097]) “facilitating convenient and accurate temperature measurement “ (described paragraph [0102]) and simple substitution of one known element (the general temp sensor of Escamilla for another (the specific surface sensor of LEE) to obtain predictable results of greater thermal accuracy.

Regarding claim 2 Escamilla as modified discloses:
the air outlet is on a side surface (top side of 428 FIG.4A) of the system chassis and closest to the display chassis when the display chassis is open (shown e.g. FIG.4E).


the temperature sensor is mounted on a display substrate (100 composed of two display substrates 110 120) or on a touch panel substrate housed in the display chassis (sensor as part of display(s) paragraph [0081]).

Regarding claim 5 Escamilla as modified discloses:
a control device (read as inherent to “control operation” paragraph [0082]) that controls an operation mode of the system chassis on a basis of output data from the temperature sensor (e.g. “control operation” described paragraph [0082]).

Regarding claim 6 Escamilla as modified discloses:
a system-side temperature sensor housed in the system chassis (both 100 and 400 have sensors as described paragraph [0081]), wherein the control device further controls the operation mode of the system chassis on a basis of output data from the system-side temperature sensor (as described paragraph [0082]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escamilla (US 2019/0072999) in view of LEE at al. (US 2016/0116348) in further view of Davis (US 2014/0098486).
Regarding claim 3 Escamilla as modified discloses:
The electronic apparatus according to claim 1
Escamilla does not explicitly disclose:

Davis discloses:
wherein the air outlet facing portion (182 part of 120 FIG.3) is formed of a heat- conducting member (“well-known metals” paragraph [0027], e.g. “copper” paragraph [0025]) having higher thermal conductivity than a formation material of the display chassis (plastic, paragraph [0026])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Davis, as pointed out above, in Escamilla, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “to provide cooling of the component” and allow for greater dissipation/spreading of the heat within the air stream (discussed paragraph [0025]) and simple substitution of one known element for another to obtain predictable results of greater thermal spreading and material strength.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escamilla (US 2019/0072999) in view of LEE at al. (US 2016/0116348) in further view of Tsuji et al. (US 6275945).
Regarding claim 7 Escamilla as modified discloses:
The electronic apparatus according to claim 1

a plurality of the cooling fans, wherein a respective air outlet, a respective air outlet facing portion, and a respective temperature sensor are provided for each of the cooling fans
Tsuji teaches:
a plurality of the cooling fans (two shown FIG.11), wherein a respective air outlet, a respective air outlet facing portion, and a respective temperature sensor are provided for each of the cooling fans (each 50 is paired to its own separate cooling chain FIG.11)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Tsuji, as pointed out above, in Escamilla, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “the radiation effect of the heat sinks 30 can be improved, and the ambient temperature of, particularly, CPU 15 can be prevented from being increased” (e.g. both greater airflow and more
granular airflow control, discussed col 8 lines 16-26) and this would be a simple substitution of one known element (one fan) for two (two fans) to obtain predictable results of greater airflow volume.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any of the combination of references 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/THERON S MILLISER/            Examiner, Art Unit 2841            


/ADRIAN S WILSON/            Primary Examiner, Art Unit 2841